ICJ_118_ApplicationGenocideConvention_HRV_SRB_1999-09-14_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE DU 14 SEPTEMBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER OF 14 SEPTEMBER 1999
Mode officiel de citation:
Application de la convention pour la prévention et la répression
du crime de génocide { Croatie c. Yougoslavie), ordonnance
du 14 septembre 1999, C.LJ. Recueil 1999, p. 1015

Official citation:
Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Croatia v. Yugoslavia), Order of
14 September 1999, LC.J. Reports 1999, p. 1015

 

N° de vente:
ISSN 0074-4441 Sales number 750
ISBN 92-1-070822-9

 

 

 
14 SEPTEMBRE 1999

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA vy. YUGOSLAVIA)

14 SEPTEMBER 1999

ORDER
1015

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999

14 September
General List

14 September 1999 No. 118

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER,  KOROMA, HIGGINS, PARRA-ARANGUREN,
KoolMANS, REZEK: Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
2 July 1999, whereby the Republic of Croatia instituted proceedings
against the Federal Republic of Yugoslavia “for violations of the Con-
vention on the Prevention and Punishment of the Crime of Genocide”:

Whereas, on 2 July 1999, a certified copy of the Application was trans-
mitted to the Federal Republic of Yugoslavia:

Whereas the Republic of Croatia has appointed as Agent Mr. David B.
Rivkin, Jr.: and the Federal Republic of Yugoslavia has appointed as
Agent Mr. Rodoljub Etinski, Principal Legal Adviser in the Ministry of

4
APPLICATION OF GENOCIDE CONVENTION (ORDER 14 IX 99) 1016

Foreign Affairs of Yugoslavia, and as Deputy-Agent H.E. Mr. Milan
Grubic, Ambassador of Yugoslavia to the Netherlands;

Taking account of the agreement of the Parties, as expressed by their
Agents at a meeting held with them by the President of the Court on
13 September 1999,

Fixes the following time-limits for the filing of the written pleadings:

14 March 2000 for the Memorial of the Republic of Croatia;
14 September 2000 for the Counter-Memorial of the Federal Republic
of Yugoslavia: and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this fourteenth day of September, one
thousand nine hundred and ninety-nine, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Republic of Croatia and the Government of the
Federal Republic of Yugoslavia, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
